DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2020 and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 11/13/2019 are accepted by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 15, and 20 are directed to an abstract idea without significantly more.  Claims 2-14 and 16-19 fail to remedy these deficiencies.
The claims 1, 15, and 20 recite obtain data structures that represents a transaction; determining a level of similarity of the transaction; determining a category of the transaction; generating an input data structure; providing the input data structure to a predictive algorithm; obtaining output data by the predictive algorithm; and determining a likely outcome for the entity.
The limitation of determining a level of similarity of the transaction, determining a category of the transaction, generating an input data structure, and determining a likely outcome for the entity steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” and “one or more computer storage medium storing instructions that, when executed by the one or more processors”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by the one or more processors” language, “determining and generating” in the context of these claims encompasses a use/person manually evaluates transaction data structures to determine/calculate a similarity level, determine/judge a category of the transaction, form/generate an input data structure/dataset, and determine/judge a likely outcome for the entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitation of providing the input data structure to a predictive algorithm step as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation by utilizing mathematical algorithms/functions but for the recitation of generic computer components. That is, other than reciting “one or more processors” and “one or more computer storage medium storing instructions that, when executed by the one or more processors”, nothing in the claim element precludes the steps from practically being performed by utilizing mathematical algorithms. For example, but for the “by the one or more processors” language, providing step in the context of these claims encompasses a user manually applies the input dataset and the mathematical predictive algorithms to generate an output data result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by utilizing mathematical algorithms/functions but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because obtaining steps are recited at a high level of generality (i.e., as a general means of obtaining transition records and obtaining output data generated from the predictive algorithm does use in processing and operating/analyzing steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The claimed processors and the computer storage media are not specially programmed and cannot be specially identified. Therefore, the processor and the computer storage media are not considered as “particular machine” (See MPEP § 2106.05(b)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 15, and 20 are directed to an abstract idea.
The claims 1, 15, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processors and the computer storage media to perform obtaining, determining, determining, generating, providing, obtaining, and determining steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The claims 2 and 19 recite determining a relationship; generating second data structures; determining a level of similarity of the transaction; determining a category of the transaction; and generating an input data structure.
The limitation of determining a relationship; generating second data structures; determining a level of similarity of the transaction; determining a category of the transaction; and generating an input data structure steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by the one or more processors” language, “determining and generating” in the context of these claims encompasses a use/person manually determines a relationship of transactions data structures, evaluates transaction data structures to determine/calculate a similarity level, determine/judge a category of the transaction, and form/generate an input data structure/dataset. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the processors are recited at a high-level of generality (i.e., as a generic processors performing a generic computer function of determining and generating steps) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 2 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processors to perform determining and generating steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 3-14 and 16-18, disclose insignificant helpful content to further describe content, such as the generated input structure includes non-financial information; a likely outcome can be analyzed to represent different meanings/applications; obtaining transaction data structures from past transactions or real-time transactions; the transaction is a financial transaction; and the taxonomy category of the transaction, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 3-14 and 16-18are directed to an abstract idea.
This judicial exception is not integrated into a practical application because descriptive content in claims 3-14 and 16-18 further limit the abstract idea but not make it less abstract. Thus, the 3-14 and 16-18 are directed to an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,805,737 to Chen et al.
With regard to claims 1, 15, and 20, Chen discloses a system for predicting a likely outcome for an entity, the system comprising: 
one or more processors (col. 19, lines 47-65); and 
one or more computer storage medium storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations (col. 19, lines 47-65), the operations comprising: 
obtaining, by the one or more processors, one or more first data structures that each include fields structuring data that represents a transaction (col. 4, lines 25-37, col. 11, lines 43-52, and col. 10, lines 7-10, Financial transaction data (e.g., financial transaction data 43) received over the network(s) 34 is associated with an entity (e.g., entity.sub.1). The entity could be associated with the account through which the transaction occurred or with just the transaction (e.g., a terminal, merchant, peer group, etc.). An entity could be the individual which used his or her credit card to purchase an item. However, it should be understood that many other types of entities may be involved, such as a corporation which is associated with an account, etc. The example shown in FIG. 3 illustrates that different entities (e.g., different individuals, corporations, etc.) can be associated with the transactions that are to be processed by the fraud detection predictive model. The systems and methods can also include a financial transaction record matching system for processing financial transaction data records 1110 received over a network 34 or other source, as shown for example at 1100 in FIG. 17. In FIG. 17, a financial transaction record matching system 1102 processes data records from both a database 1104 which stores authorized transaction data records and a database 1106 which stores fraudulent transaction data records. Raw data 904 is being processed and stored via process 906 and then retrieved (e.g., by fraud detection process 908) in order to determine whether an entity has been compromised.); and
for each particular first data structure of the one or more first data structures: determining, by the one or more processors, a level of similarity of the transaction represented by the particular first data structure to each of a plurality of predetermined categories (col. 12, lines 4-16, col. 16, lines 27-col. 17, lines 3, fig. 18 and 25-27, The financial transaction business rules 1202 can be applied to an authorized transaction data record and a fraud data record for determining a degree of relatedness between the authorized transaction data record and the fraud data record. The greater the similarity between an authorized transaction data record and a fraud data record, the greater the record matching score 1204. In other words, the record matching score is indicative of how related the two data records are.); 
determining, by the one or more processors, a category of the transaction represented by the particular first data structure based on the determined level of similarity (col. 12, lines 4-16, col. 16, lines 27-col. 17, lines 3, col. 17, lines 35-col. 18, lines 15, fig. 18 and 25-27, FIG. 25 depicts an example at 1900 of an operational scenario by which a system can construct operation reason codes. At step 1910, different fraud types are grouped into various fraud categories. The grouping can be performed based upon a pre-specified criteria. For example, the grouping criteria can include grouping fraud types which have one or more similar characteristics. Step 1920 involves generating a fraud category predictor, such as by constructing a set of analytic models to estimate the likelihood of each fraud category. At step 1930, an operation reason code module is constructed for deployment into a fraud detection production environment.  Derive the required variables for the fraud category predictor, 2. Score the given transaction to estimate the likelihood of the suspect case in each fraud category, and 3. Rank order the likelihoods and format output along to the specification. The most likely category is populated in the first operation reason and the second most likely category is populated in the next slot, and so on. As an illustration, three operation reason codes ("1080", "4013", and "3005") in production would mean, if the case is indeed fraud: The most likely fraud category is 10-`MOTO Fraud` with 80% chance, `Lost and Stolen` as the second most likely category with 13% chance, Only 5% chance as a `Counterfeit`.); 
generating, by the one or more processors, an input data structure that includes fields structuring data representing (i) at least a portion of the data representing the transaction that is structured by the first data structure, (ii) data describing the determined category (col. 3, lines 16-20, 36-40 and col. 4, lines 55-col. 5, lines 5, As shown in FIG. 1, input data 32 is used during a development phase to create/train one or more predictive models 38. The predictive models 38 are then used during a production phase to receive input 32, such as from a financial institution, to generate fraud analysis results 36. The input fraud data can include several dates, such as the date on which fraud was first suspected to have occurred and a block date which is the date on which no further transactions should be authorized. A predictive model 38 can be trained to detect fraud. The summarized data is used to determine whether fraud has occurred with respect to a financial transaction contained in the received authorization data or with respect to a subsequently occurring financial transaction. For example, the summarized data can be analyzed to determine whether fraud has been significantly prevalent at a particular merchant location. Examiner notes that the summarized data that includes transaction data and determined fraud or non-fraud category can be considered as “an input data structure”); 
providing, by the one or more processors, the input data structure to a predictive algorithm that has been trained to determine a value that represents a likely outcome for an entity that initiated a transaction (col. 4, lines 55-col. 5, lines 5, For example, the summarized data can be analyzed to determine whether fraud has been significantly prevalent at a particular merchant location. A financial transaction (that may not have been tagged as fraud when initially processed by a predictive model) may then be reexamined because the transaction had transpired at that merchant location. As another example, because a particular merchant location has been determined as having an unusual number of suspicious transactions, subsequent transactions occurring at the same merchant location can be analyzed by a predictive model with heightened scrutiny. Additionally, when a subsequent transaction is received, the summarized data can be combined with that transaction's data and processed by the initial predictive model in real-time to determine if this subsequent transaction is fraudulent. Examiner notes that the summarized data can be provided to the predictive model for subsequent transactions to determine whether subsequent transactions is fraud or not, which is considered as “providing… the input data structure to a predictive algorithm … a likely outcome for an entity that initiated a transaction”); 
obtaining, by the one or more processors, output data generated by the predictive algorithm based on the predictive algorithm's processing of the input data structure, wherein the output data includes a value that represents a likely outcome for the entity that initiated the transaction represented by the particular first data structure (Fig. 4, col. 5, lines 6-18, the fraud detection predictive model generates fraud indicative scores in real-time or near real-time based upon the received financial transactions data combined with summarized data from previous transactions. Examiner notes that fraud indicative scores can be considered as “a value that represents a likely outcome for the entity that initiated the transaction”); and 
determining, by the one or more processors, a likely outcome for the entity based on the obtained output data (Fig. 4-5, col. 5, lines 6-31, the summarization is used at step 130 along with the new transactional information to determine whether or not fraud is occurring. More specifically, the fraud detection predictive model 38 generates fraud scores 200 for the account associated with each entity. The dynamic summarization process 42 generates a summarization 210 of the properties of the fraud transaction data, including the scores. Because the summarization 210 crosses the entity boundary, fraud which transcends the entity boundary can be more properly detected).  
With regard to claims 2 and 19, Chen discloses the operations further comprise: 23Attorney Docket No.: 44214-0003001 for each particular first data structure of the one or more first data structures: determining, by the one or more processors, that a relationship exists between the data representing the transaction that is structured by the particular first data structure and data representing one or more other transactions (Fig. 18, col. 12, lines 4-16, The financial transaction business rules 1202 can be applied to an authorized transaction data record and a fraud data record for determining a degree of relatedness between the authorized transaction data record and the fraud data record. The greater the similarity between an authorized transaction data record and a fraud data record, the greater the record matching score 1204. In other words, the record matching score is indicative of how related the two data records are); and 
generating, by the one or more processors, one or more second data structures representing (i) at least a portion of the data representing the financial transaction that is structured by the particular first data structure and (ii) data describing the determined relationship of the financial transaction that is structured by the particular first data structure to one or more other transactions represented by first data structures (Fig. 18-20, col. 12, lines 17-33,  FIG. 19 illustrates at 1300 a financial transaction business rule that can be employed to help generate a record matching score 1204. Examiner notes that the record matching score can be considered as a determined relationship of the financial transaction); 
wherein determining, by the one or more processors, a level of similarity of the transaction represented by the particular first data structure to each of a plurality of predetermined categories comprises: determining, by the one or more processors, a level of similarity of the transaction represented by the particular second data structure to each of a plurality of predetermined categories (Fig. 18-20, col. 12, lines 4-46, The merchant identifier rules allow for examining the degree of relatedness between two data records based upon the merchant fields contained in the authorized transaction database 1104 and fraudulent transaction database 1106. For example, an authorized transaction data record containing merchant information which is the same or similar as merchant information contained in a fraud data record increases the degree of similarity between the two records.); 
wherein determining, by the one or more processors, a category of the transaction represented by the particular first data structure based on the determined level of similarities comprises: determining, by the one or more processors, a category of the transaction represented by the particular second data structure based on the determined level of similarities (col. 13, lines 5-27 and col. 26, lines 27-38, The edges 1806 of the bi-partite graph 1800 connect nodes (e.g., which represent authorized transactions) contained within the first set with nodes 1802 (e.g., which represent fraudulent transactions) contained within the second set 1804, and values are associated with the edges 1806 based upon the determined matching scores. For example, the grouping criteria can include grouping fraud types which have one or more similar characteristics. ); 
wherein generating, by the one or more processors, an input data structure that includes fields structuring data representing (i) at least a portion of the data representing the transaction that is structured by the particular first data structure and (ii) data describing the determined category comprises: generating, by the one or more processors, an input data structure that includes fields structuring data representing (i) at least a portion of the data representing the transaction that is structured by the second data structure, (ii) data describing the determined category (col. 3, lines 16-20, 36-40 and col. 4, lines 55-col. 5, lines 5).  
With regard to claim 3, Chen discloses the generated input data structure can also include one or more fields structuring data that represents non-financial information (col. 3, lines 43-49, The system can also utilize payment information 106 and/or non-monetary information 108 to detect whether the account is in a fraud state. An example of payment information is the credit card payment information received on a monthly or other periodic basis. An example of non-monetary data is an address change, phone change, mother's maiden name change, or credit line change).  
With regard to claim 4, Chen discloses the value that represents a likely outcome for the entity includes a probability of default by the entity (Fig. 4, col. 6-31, fraud scores represents a probability that the transaction for the entity is fraud or not).  
With regard to claim 7, Chen discloses the value that represents a likely outcome for the entity includes a probability that the entity has initiated a fraudulent transaction (col. 2, lines 7-11 and col. 8, lines 1-3, Operation reason information associated with the score generated for the entity is generated, and a probability is also generated to indicate how likely a particular fraud type might be. The static probability table 740 contains such information as likelihood of fraud at various entity levels).  
With regard to claims 11 and 16, Chen discloses obtaining, by the one or more processors, one or more first data structures that include fields structuring data that represents a transaction comprises: accessing, by the one or more processors, a database of a financial institution that stores multiple first data structures that each include fields structuring data that represents a particular financial transaction that was previously initiated by the entity (col. 4, lines 25-37, col. 11, lines 43-52, and col. 10, lines 7-10).  
With regard to claims 12 and 17, Chen discloses obtaining, by the one or more processors, one or more first data structures that include fields structuring data that represents a transaction comprises: 25Attorney Docket No.: 44214-0003001accessing, by the one or more processors, data representing a real-time transaction before the real-time transaction is authorized, the data representing the real-time transaction comprising at least one first data structure that includes fields structuring data that represents the real-time transaction (col. 5, lines 6-18).  
With regard to claim 13, Chen discloses the transaction includes a financial transaction (col. 1, lines 37-40, a system and method can be configured for receiving, throughout a current day in real-time or near real-time, financial transaction data representative of financial transactions initiated by different entities).  
With regard to claim 14, Chen discloses the category of the transaction is a transaction classification of a taxonomy classifier (Fig. 25-28, a fraud category can have sub categories).  
With regard to claim 18, Chen discloses the value that represents a likely outcome for the entity includes (i) a probability of default by the entity, (ii) a probability that the entity will become delinquent on a future financial obligation, (iii) a probability that and entity that becomes delinquent will subsequently be able to satisfy the obligation, (iv) a probability that the entity has initiated a fraudulent transaction, (v) a probability that the entity will purchase a product or service, (vi) a probability that the entity will achieve a financial goal or objective, or (vii) a probability that the entity will achieve a financial goal or objective given one or more hypothetical financial transaction (col. 2, lines 7-11 and col. 8, lines 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,805,737 to Chen et al., in view of U.S. Patent Application Publication No. 2011/0078073 to Annappindi.
With regard to claims 5-6 and 8-10, Chen substantially discloses the claimed invention, however, Chen does not disclose the value that represents a likely outcome for the entity includes a probability that the entity will become delinquent on a future financial obligation; the value that represents a likely outcome for the entity includes a probability that and entity that becomes delinquent will subsequently be able to satisfy the obligation; the value that represents a likely outcome for the entity includes a probability that the entity will purchase a product or service; the value that represents a likely outcome for the entity includes a probability that the entity will achieve a financial goal or objective; and the value that represents a likely outcome for the entity includes a probability that the entity will achieve a financial goal or objective given one or more hypothetical financial transaction.
However, Annappindi teaches the value that represents a likely outcome for the entity includes a probability that the entity will become delinquent on a future financial obligation; the value that represents a likely outcome for the entity includes a probability that and entity that becomes delinquent will subsequently be able to satisfy the obligation; the value that represents a likely outcome for the entity includes a probability that the entity will purchase a product or service; the value that represents a likely outcome for the entity includes a probability that the entity will achieve a financial goal or objective; and the value that represents a likely outcome for the entity includes a probability that the entity will achieve a financial goal or objective given one or more hypothetical financial transaction (That is why it is critical to predict a person's ability to pay based on his future probability of loss of income or a reduction in income in order to make a superior prediction of his creditworthiness. Systems and methods are described for scoring consumers' credit risk by determining consumers' income risk and future ability to pay. Methods are provided for measuring consumers' income risk by analyzing consumers' income loss risk, income reduction risk, probability of continuance of income, and economy's impact on consumers' income. In one embodiment, a method is provided to evaluate an individual's creditworthiness using income risk based credit score thereby providing creditors, lenders, marketers, and companies with deeper, new insights into consumer's credit risk and repayment potential, abstract. And a majority of these financially stressed consumers default on their payment obligations related to credit card loans, auto loans, mortgage loans, student loans, and other personal loans; fall behind on various kinds of insurance premium payments including life insurance, medical insurance, auto insurance and home insurance; and also are unable to pay their rental, medical, utilities payments and other purchases, because the economy and business conditions have impacted their income continuity or has caused loss of income leaving them with diminished ability to pay and transforming them into high credit risk consumers. determining income risk based credit score further comprises of the steps: correlating by the computer, consumers' unemployment risk probabilities and income risk with consumers' credit default data, credit histories, and payment histories; generating by the computer a consumer credit risk model that produces a consumer income risk based credit score by finding mathematical relationships between consumers' unemployment risk, income risk and payment default data; generating by the computer a consumer ability to pay prediction model that predicts the likelihood of a consumer being able to buy and repay. When their source of income disappears, reduces, or is adversely impacted, which is usually because of job loss or change, then the consumer's ability to pay is diminished and their probability of payment defaults increases, which results in the fact that they become less creditworthy and present higher credit risk to their lenders. Examiner notes that consumers' credit risk based on income, employment, loan, and more conditions can be used to determine the probability of paying repayment/payment to meet the obligation or failing to meet the obligation, which is considered as “the value that represents a likely outcome for the entity includes a probability that the entity will become delinquent on a future financial obligation; a probability that entity that becomes delinquent will subsequently be able to satisfy the obligation”. Examiner notes that consumers' credit risk can be used to determine the probability that the entity has enough purchase power to buy/purchase a product/service or achieve a financial goal or objective, wherein the consumers' credit risk can be determined based on hypothetical/planned transaction data, which is considered as “the value that represents a likely outcome for the entity includes a probability that the entity will purchase a product or service; a probability that the entity will achieve a financial goal or objective; and a probability that the entity will achieve a financial goal or objective given one or more hypothetical financial transaction”, Paragraphs 5, 26, and 85, and claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chen to include, the value that represents a likely outcome for the entity includes a probability that the entity will become delinquent on a future financial obligation; the value that represents a likely outcome for the entity includes a probability that and entity that becomes delinquent will subsequently be able to satisfy the obligation; the value that represents a likely outcome for the entity includes a probability that the entity will purchase a product or service; the value that represents a likely outcome for the entity includes a probability that the entity will achieve a financial goal or objective; and the value that represents a likely outcome for the entity includes a probability that the entity will achieve a financial goal or objective given one or more hypothetical financial transaction, as taught in Annappindi, in order to score consumers' credit risk by determining consumers' income risk and future ability to pay (Annappindi, abstract).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687